Exhibit 10.60

 

MXENERGY HOLDINGS INC.

2010 STOCK INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Restricted Stock Unit Award Agreement: Non-Employee Directors

 

--------------------------------------------------------------------------------

 

You are hereby awarded Restricted Share Units (the “RSUs”) subject to the terms
and conditions set forth in this Restricted Share Unit Award Agreement (the
“Award Agreement” or “Award”), and in the MXenergy Holdings Inc. 2010 Stock
Incentive Plan (the “Plan”).  A copy of the Plan is attached as Exhibit A. 
Terms beginning with initial capital letters within this Agreement have the
special meaning defined in the Plan (or in this Award Agreement, if defined
herein).

 

This Award is conditioned on your execution of this Award Agreement within 20
(twenty) days after the Grant Date specified in Section 1 below.  By executing
this Award Agreement, you will be irrevocably agreeing that all of your rights
under this Award will be determined solely and exclusively by reference to the
terms and conditions of the Plan, subject to the provisions set forth below.  As
a result, you should not execute this Award Agreement until you have
(i) carefully considered the terms and conditions of the Plan and this Award,
and (ii) consulted with your personal legal and tax advisors about all of these
documents.

 

1.                                       Specific Terms.  Your RSUs have the
following terms:

 

Name of Participant

 

 

 

 

 

Number of RSUs Subject to Award

 

 

 

 

 

Purchase Price per Share (if applicable)

 

Not applicable.

 

 

 

Grant Date

 

                      , 20  .

 

 

 

Vesting

 

Your Award will vest with respect to one-fourth (1/4) of the number of RSUs
designated above on the Grant Date, and an additional one-fourth of such number
on each of April 1, 2010, July 1, 2010, and October 1, 2010 (each a “Vesting
Date”) , provided that your Continuous Service has not ended before the
particular Vesting Date.

 

 

 

Accelerated Vesting

 

You will become 100% vested in this Award if there is a Change in Control or if
your Continuous Service ends due to your death or your Disability.

 

 

 

§83(b) Elections

 

Allowed pursuant to Section 7(d) of the Plan, using the Election attached hereto
as Exhibit B.

 

 

 

Deferral Elections

 

Allowed pursuant to Section 7(e) of the Plan.

 

 

 

Recapture and Recoupment

 

Section 14 of the Plan shall not apply re Termination, Rescission, and Recapture
of this Award.

 

Section 15 shall apply re Recoupment of this Award.

 

--------------------------------------------------------------------------------


 

2.                                       Termination of Continuous Service. 
This Award shall be canceled and become automatically null and void immediately
after termination of your Continuous Service for any reason, but only to the
extent you have not become vested, pursuant to terms of Section 1 above, on or
before your Continuous Service ends.

 

3.                                       Settlement through Issuance of Shares. 
No Shares will be issued before you complete the requirements that are necessary
for you to vest in the Shares underlying your RSUs.  The Company will issue to
you or your duly-authorized transferee, free from vesting restrictions (but
subject to such legends as the Company determines to be appropriate), one Share
for each vested RSU, as soon as practicable after the later of —

 

(a)                                  the date on which your RSUs vest in whole
or in part, or

 

(b)                                 the distribution date or dates set forth in
your deferral and distribution election forms (if allowed under Section 1 and
made by you using the form attached hereto as Exhibit C);

 

provided that the number of Shares issued to you shall be reduced by a number of
Shares having a Fair Market Value equal to the par value per Share issued (as
payment thereof).  Certificates shall not be delivered to you unless and until
all applicable conditions of this Award have been satisfied, including any
employment and tax-withholding obligations.

 

4.                                       Conditions on Issuance of Shares;
Transfer; Restrictions.  Notwithstanding any other provision of the Plan or of
this Award Agreement, your receipt of Shares pursuant to this Award shall be
contingent on your becoming a party to the Company’s stockholders agreement,
Class C Voting agreement and registration rights agreement, as each such
document is then in effect.

 

5.                                       Dividends.  You shall have Dividend
Equivalent Rights with respect to this Award, and Section 10 of the Plan shall
accordingly determine your right to collect any cash dividends or Share
dividends that are declared and paid to the holders of Shares between the Grant
Date and each vesting or deferred settlement date upon which you are entitled to
receive Shares to settle this Award.  To the extent that your Continuous Service
ends before full vesting of the RSUs subject to this Award, you will forfeit all
cash and Share-based dividends that are attributable to all of your non-vested
RSUs.

 

6.                                       Designation of Beneficiary. 
Notwithstanding anything to the contrary contained herein or in the Plan,
following the execution of this Award Agreement, you may expressly designate a
death beneficiary (the “Beneficiary”) to your interest, if any, in this Award
and any underlying Shares.  You shall designate the Beneficiary by completing
and executing a designation of beneficiary agreement substantially in the form
attached hereto as Exhibit D (the “Designation of Death Beneficiary”) and
delivering an executed copy of the Designation of Beneficiary to the Company. 
To the extent you do not duly designate a beneficiary who survives you, your
estate will automatically be your beneficiary.

 

7.                                       Restrictions on Transfer of Award. Your
rights under this Award Agreement may not be sold, pledged, or otherwise
transferred without the prior written consent of the Committee.

 

8.                                       Taxes.  You acknowledge that you shall
be solely responsible for the satisfaction of any applicable taxes that may
arise pursuant to this Award (including taxes arising under Code Section 409A
(regarding deferred compensation) or 4999 (regarding golden parachute excise

 

--------------------------------------------------------------------------------


 

taxes), and that neither the Company nor the Administrator shall have any
obligation whatsoever to pay such taxes or to otherwise indemnify or hold you
harmless from any or all of such taxes.  The Committee shall have the sole
discretion to interpret the requirements of the Code, including Section 409A,
for purposes of the Plan and this Award Agreement.

 

9.                                       Not a Contract of Employment.  By
executing this Award Agreement you acknowledge and agree that (i) nothing in
this Award Agreement or the Plan confers on you any right to continue an
employment, service or consulting relationship with the Company, nor shall it
affect in any way your right or the Company’s right to terminate your
employment, service, or consulting relationship at any time, with or without
Cause; and (ii) the Company would not have granted this Award to you but for
these acknowledgements and agreements.

 

10.                                 Investment Purposes. By executing this
Award, you represent and warrant to the Company that any Shares issued to you
pursuant to your RSUs will be for investment for your own account and not with a
view to, for resale in connection with, or with an intent of participating
directly or indirectly in, any distribution of such Shares within the meaning of
the Securities Act of 1933, as amended.

 

11.                                 Securities Law Restrictions.  Regardless of
whether the offering and sale of Shares under the Plan have been registered
under the Securities Act of 1933, as amended (the “Securities Act”), or have
been registered or qualified under the securities laws of any state, the Company
at its discretion may impose restrictions upon the sale, pledge or other
transfer of such Shares (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Securities Act or the securities laws of any
state or any other law or to enforce the intent of this Award.

 

12.                                 Headings.  Section and other headings
contained in this Award Agreement are for reference purposes only and are not
intended to describe, interpret, define or limit the scope or intent of this
Award Agreement or any provision hereof.

 

13.                                 Severability.  Every provision of this Award
Agreement and of the Plan is intended to be severable.  If any term hereof is
illegal or invalid for any reason, such illegality or invalidity shall not
affect the validity or legality of the remaining terms of this Award Agreement.

 

14.                                 Counterparts.  This Award Agreement may be
executed by the parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument.

 

15.                                 Notices.  Any notice or communication
required or permitted by any provision of this Award Agreement to be given to
you shall be in writing and shall be delivered electronically, personally, or
sent by mail, addressed to you at the last address that the Company had for you
on its records.  Each party may, from time to time, by notice to the other party
hereto, specify a new address for delivery of notices relating to this Award
Agreement.  Any such notice shall be deemed to be given as of the date such
notice is personally or electronically delivered or properly mailed.

 

16.                                 Binding Effect.  Except as otherwise
provided in this Award Agreement or in the Plan, every covenant, term, and
provision of this Award Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, legatees, legal
representatives, successors, transferees, and assigns.

 

--------------------------------------------------------------------------------


 

17.                                 Modifications.  This Award Agreement may be
modified or amended at any time, in accordance with Section 18 of the Plan and
provided that you must consent in writing to any modification that adversely and
materially affects any rights or obligations under this Award Agreement.

 

18.                                 Plan Governs.  By signing this Award
Agreement, you acknowledge that you have received a copy of the Plan and that
your Award Agreement is subject to all the provisions contained in the Plan, the
provisions of which are made a part of this Award Agreement and your Award is
subject to all interpretations, amendments, rules and regulations which from
time to time may be promulgated and adopted pursuant to the Plan.  In the event
of a conflict between the provisions of this Award Agreement and those of the
Plan, the provisions of the Plan shall control.

 

19.                                 Governing Law.  The laws of the State of
Delaware shall govern the validity of this Award Agreement, the construction of
its terms, and the interpretation of the rights and duties of the parties
hereto.

 

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that this Award is made under and
governed by the terms and conditions of this Award Agreement and the Plan.

 

 

MXENERGY HOLDINGS INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

PARTICIPANT

 

 

 

The undersigned Participant hereby accepts the terms of this Award Agreement and
the Plan.

 

 

 

 

Signature:

 

 

 

 

 

Printed Name of Participant:

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

MXENERGY HOLDINGS INC.

2010 STOCK INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Plan Document

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

Exhibit B

 

MXENERGY HOLDINGS INC.

2010 STOCK INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Section 83(b) Election Form

 

--------------------------------------------------------------------------------

 

IF YOU WISH TO MAKE A SECTION 83(b) ELECTION, THERE ARE TWO CRITICAL
REQUIREMENTS, PARTICULARLY:

 

·                  YOUR ELECTION MUST BE FINAL WITHIN 30 DAYS AFTER THE GRANT
DATE  SET FORTH IN YOUR RSU AWARD AGREEMENT, AND

 

·                  BEFORE MAKING YOUR ELECTION, YOU MUST HAVE RECEIVED
RESTRICTED SHARES PURSUANT TO SECTION 7(d) OF THE PLAN. The Company will accept
any form of written notice by which you direct that Restricted Shares be issued
pursuant to Section 7(d) of the Plan

 

If you receive Restricted Shares, you will remain subject to the terms,
restrictions, and conditions of the underlying RSU Award Agreement.  Such terms,
restrictions, and conditions shall continue in effect until your Restricted
Shares have become fully vested and replaced with unrestricted Shares.

 

Attached is an Internal Revenue Code Section 83(b) Election Form.  In order to
make the election, you must completely fill out the attached form and file one
copy with the Internal Revenue Service office where you file your tax return. 
In addition, one copy of the statement also must be submitted with your income
tax return for the taxable year in which you make this election.  Finally, you
also must submit a copy of the election form to the Company within 10 days after
filing that election with the Internal Revenue Service.  A
Section 83(b) election normally cannot be revoked.

 

--------------------------------------------------------------------------------


 

MXENERGY HOLDINGS INC.

2010 STOCK INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Election to Include Value of Restricted Shares in Gross Income

in Year of Transfer Under Internal Revenue Code Section 83(b)

 

--------------------------------------------------------------------------------

 

Pursuant to Section 83(b) of the Internal Revenue Code, I hereby elect within 30
days after receiving the property described herein to be taxed immediately on
its value specified in item 5 below.

 

1.                                      My General Information:

 

 

Name:

 

 

 

Address:

 

 

 

 

 

 

 

S.S.N.

 

 

 

or T.I.N.:

 

 

 

2.                                      Description of the property with respect
to which I am making this election:

 

                                      shares of                        stock of
MXenergy Holdings Inc. (the “Restricted Shares”).

 

3.                                      The Restricted Shares were transferred
to me on                                    , 20    , pursuant to an Award
Agreement executed on                  , 20     (the “Award Agreement”).  This
election relates to the 20         calendar taxable year.

 

4.                                      The Restricted Shares are subject to the
restrictions set forth in the Award Agreement, and are generally are not
transferable until my interest becomes vested and non-forfeitable, pursuant
thereto.

 

5.                                      Fair market value:

 

The fair market value at the time of transfer (determined without regard to any
restrictions other than restrictions which by their terms never will lapse) of
the Restricted Shares with respect to which I am making this election is
$           per share.

 

6.                                      Amount paid for Restricted Shares:

 

The amount I paid for the Restricted Shares is $         per share.

 

7.                                      Furnishing statement to employer:

 

A copy of this statement has been furnished to my employer, MXenergy
Holdings, Inc.  If the transferor of the Restricted Shares is not my employer,
that entity also has been furnished with a copy of this statement.

 

8.                                      Award Agreement or Plan not affected:

 

--------------------------------------------------------------------------------


 

Nothing contained herein shall be held to change any of the terms or conditions
of the Award Agreement or the Plan.

 

 

Dated:                              , 200 .

 

 

 

 

 

Taxpayer

 

--------------------------------------------------------------------------------


 

Exhibit C

 

MXENERGY HOLDINGS INC.

2010 STOCK INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Deferral and Distribution Election

(if allowed under Section 1 of the RSU Award Agreement)

 

--------------------------------------------------------------------------------

 

DEFERRAL AND DISTRIBUTION ELECTION (the “Election”), made this          day of 
          ,           , by me, as the undersigned participant in the
above-referenced plan (the “Plan”) that is sponsored by MXenergy Holdings, Inc.
(the “Company”).

 

WHEREAS, I have received an Award of RSUs pursuant to an Award Agreement dated
                     , 2010 (my “2010 RSU Award”) that permits me to make a
deferral election pursuant to Section 7(e) of the Plan, and I desire to make
such an election subject to the terms and conditions hereof.

 

NOW, THEREFORE, I hereby elect as follows, and the Company agrees to be bound by
the terms of my elections herein effective immediately, provided that, within 30
days after the Grant Date set forth in my 2010 RSU Award, I provide an executive
officer of the Company (other than myself) with an original copy of my completed
and fully-executed Election herein:

 

1.                                       Defined Terms.  Terms beginning with
initial capital letters within this Election have the special meaning defined in
the Plan or my 2010 RSU Award (or in this Election for definitions set forth
herein).

 

2.                                       Provisions Incorporated by Reference. 
The terms of Sections 3 through 19 of my 2010 RSU Award are incorporated herein
by reference.

 

3.                                       Term of Election.  This Election and
the provisions of my 2010 RSU Award and the Plan constitute the entire agreement
between me and the Company regarding this matter, and will continue in full
force and effect until and unless I execute a superseding distribution election
pursuant to Section 8(c)(ii) of the Plan.

 

4.                                       RSUs being Deferred.  I hereby elect to
defer the receipt of              percent (    %) of the Shares that would
otherwise be transferred to me more than 12 months after the date of this
deferral election (or upon my earlier death).  I understand and recognize that
pursuant to this Election, the Company agrees to credit me on its books and
records with DSUs pursuant to the terms and conditions of Section 8 of the Plan.

 

5.                                       Settlement of DSUs.  The Company agrees
to settle my DSUs through issuing unrestricted Shares (with cash being paid in
lieu of fractional Shares) in accordance with the earliest to occur of the
events determined pursuant to my elections in the following schedule:

 

--------------------------------------------------------------------------------


 

Event

 

Form of Distribution

 

Time of Distribution

 

 

 

 

 

o My Death

 

o           One lump sum distribution.

 

o           Substantially equal annual payments over a period of        years
(up to 10).

 

o           As soon as practicable.

 

o           The next January 1st.

 

o           Other:                        .

 

 

 

 

 

o My Disability

 

o           One lump sum distribution.

 

o           Substantially equal annual payments over a period of        years
(up to 10).

 

o           As soon as practicable.

 

o           The next January 1st.

 

o           Other:                        .

 

 

 

 

 

o My Other Separation from Service

 

o           One lump sum distribution.

 

o           Substantially equal annual payments over a period of        years
(up to 10).

 

o           As soon as practicable.

 

o           The next January 1st.

 

o           Other:                        .

 

 

 

 

 

o Change in Control

 

o           One lump sum distribution.

 

o           Substantially equal annual payments over a period of        years
(up to 10).

 

o           As soon as practicable.

 

o           The next January 1st.

 

o           Other:                        .

 

 

 

 

 

o Specified Date

 

o           One lump sum distribution.

 

o           Substantially equal annual payments over a period of        years
(up to 10).

 

Date:                        ,       .

 

Note: the term “Separation from Service” means the first to occur of a
termination of your Continuous Service, or your “separation from service” within
the meaning of Code Section 409A and associated rulings and regulations (with
such separation being presumed to occur if based on a 50% or more reduction in
your service, as determined thereunder).

 

6.                                       Taxes.  By signing this Election, you
acknowledge that you shall be solely responsible for the satisfaction of any
taxes that may arise pursuant to this Award (including taxes arising under
Sections 409A or 4999 of the Code), and that neither the Company nor any of its
officers, directors, employees, or other service providers shall have any
obligation whatsoever to pay such taxes or to otherwise indemnify or hold you
harmless from any or all of such taxes.

 

The Committee shall nevertheless have the discretion (i) to condition any
issuance of Shares on my satisfaction of applicable employment and withholding
taxes; and (ii) to unilaterally interpret this Election in any manner that
(i) conforms with the requirements of Section 409A of the Code, (ii) that
modifies or voids any election of mine to the extent it would violate
Section 409A of the Code, and (iii) for any distribution election that would
violate Section 409A of the Code, that

 

2

--------------------------------------------------------------------------------


 

defers distributions pursuant hereto until the earliest to occur of a
distribution event that is allowable under Section 409A of the Code or any
distribution event that is both allowable under Section 409A of the Code and is
duly elected by me.

 

7.                                       Effect of This Election. I recognize
and agree that the Company will honor the terms and conditions of this Election,
subject to any provisions of the Plan or my 2010 RSU Award that are not patently
inconsistent herewith.

 

IN WITNESS WHEREOF, I have made this election on the day and year first
above-written.

 

 

 

PARTICIPANT

 

 

 

 

 

My Signature:

 

 

 

 

 

My Printed Name:

 

 

3

--------------------------------------------------------------------------------


 

Exhibit D

 

MXENERGY HOLDINGS INC.

2010 STOCK INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Designation of Death Beneficiary

 

--------------------------------------------------------------------------------

 

In connection with the Awards designated below that I have received pursuant to
the Plan, I hereby designate the person specified below as the beneficiary upon
my death of my interest in such Awards.  This designation shall remain in effect
until revoked in writing by me.

 

Name of Beneficiary:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Social Security No.:

 

 

 

This beneficiary designation relates to any and all of my rights under the
following Award or Awards:

 

o            any Award that I have received or ever receive under the Plan.

 

o            the                                    Award that I received
pursuant to an award agreement dated                        ,          between
myself and the Company.

 

I understand that this designation operates to entitle the above named
beneficiary, in the event of my death, to any and all of my rights under the
Award(s) designated above from the date this form is delivered to the Company
until such date as this designation is revoked in writing by me, including by
delivery to the Company of a written designation of beneficiary executed by me
on a later date.

 

 

Date:

 

 

 

 

 

By:

 

 

 

Name of Participant

 

 

Sworn to before me this

       day of                         , 200 

 

Notary Public

County of

State of

 

--------------------------------------------------------------------------------

 